           Case 2:18-cv-02109-HB Document 27 Filed 12/10/18 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

O’NEILL, BRAGG & STAFFIN, P.C., et al. :
                                       :
                 Plaintiffs,           :
                                       :
     v.                                :            Case No. 2:18-cv-02109-HB
                                       :
BANK OF AMERICA                        :
CORPORATION, et al.                    :
                                       :
                 Defendants.           :


                           NOTICE OF APPEAL
     TO THE UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


        Plaintiffs O’Neill, Bragg & Staffin, P.C., Gary L. Bragg, Esquire and Alvin M. Staffin,

Esquire (collectively, “Plaintiffs”) appeal to the United States Court of Appeals for the Third

Circuit from the final Order of the United States District Court for the Eastern District of

Pennsylvania, Honorable Harvey Bartle III, S.D.J., dated November 13, 2018.

        In the Order from which the instant appeal is taken, the Plaintiffs’ First Amended

Complaint was dismissed in its entirety on the merits.

        The interested parties to the Order appealed from hereby and the name and address of

their attorney are as follows:


        Jarrod D. Shaw
        Attorney ID No. 93459
        MCGUIREWOODS LLP
        Tower Two-Sixty
        260 Forbes Avenue, Suite 1800
        Pittsburgh, PA 15222
        Attorneys for Defendants-Appellees
        Bank of America Corporation and
        Bank of America, N.A.




{01014582;1}
           Case 2:18-cv-02109-HB Document 27 Filed 12/10/18 Page 2 of 3




Dated: December 10, 2018              By:   /s/ Philip S. Rosenzweig
                                            Philip S. Rosenzweig, Esquire
                                            Attorney ID No. 62461
                                            SILVERANG, DONOHOE,
                                            ROSENZWEIG & HALTZMAN, LLC
                                            595 E. Lancaster Avenue, Suite 203
                                            St. Davids, PA 19087
                                            (610) 263-0115

                                            Attorneys for Plaintiffs-Appellants




{01014582;1}
           Case 2:18-cv-02109-HB Document 27 Filed 12/10/18 Page 3 of 3



                        UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

O’NEILL, BRAGG & STAFFIN, P.C., et al. :
                                       :
                 Plaintiffs,           :
                                       :
     v.                                :             Case No. 2:18-cv-02109-HB
                                       :
BANK OF AMERICA                        :
CORPORATION, et al.                    :
                                       :
                 Defendants.           :


                                CERTIFICATE OF SERVICE

        I hereby certify that on December 10, 2018, a true and correct copy of Plaintiffs Notice of

Appeal was electronically filed and served on all counsel of record via CM/ECF.

                                             Respectively submitted,

                                             SILVERANG, DONOHOE,
                                             ROSENZWEIG & HALTZMAN, LLC



Dated: December 10, 2018                     By:     /s/ Philip S. Rosenzweig
                                                     Philip S. Rosenzweig, Esquire
                                                     Attorney ID No. 62461
                                                     595 E. Lancaster Avenue, Suite 203
                                                     St. Davids, PA 19087
                                                     (610) 263-0115

                                                     Attorneys for Plaintiffs-Appellants




{01014582;1}
